DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 
This non-final office action is responsive to Applicants' amendment filed on 11/17/2021.  Claims 1-7 are presented for examination and are pending for the reasons indicated herein below.       

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.   

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant argues: 
Wallace discloses a parallel active filter arrangement with at least two active filters supplying current in a line side sensing configuration and a number of sensors for measuring current. The sensors are used to determine the amount of current being supplied by the filters and the amount of current being supplied by a source. The filters adjust their supplied current in order to reduce or eliminate the amount of reactive or harmonic current being supplied by a source. (Wallace, Abstract.) The electronic active filters 72, 72' according to Wallace use the error 80 together with the sensed current(s) 48 to adjust their respective current outputs 18, 18'. For example, in a steady state, let the total harmonic component 12 demanded from the non- linear load 20 be IH". In steady state, the first and second electronic active filters together provide the harmonic component 12 demanded, via harmonic current outputs 18, 18', eliminating the harmonic component 12 drawn from the source 22. As a result of the feedback error, if the two active filters 72, 72' do not output the same current, they will adjust their respective outputs to balance their harmonic current outputs 18, 18'(Wallace,   [0055]). 
Although Wallace discloses a parallel filter arrangement, nowhere in Wallace is there any disclosure or suggestion that the two filters have different output capacities, or that the number and a combination of operating active filter devices among the active filter devices are selectively activated/deactivated in accordance with a magnitude of the 
Examiner respectfully disagrees: applicant is not claiming filters are operating alternatively, and also fig 1 of applicant’s invention shows for example AF3 and AF1 operating at the same time.   


Applicant argues: 
In the Action, the Examiner finds that paragraph [0055] of Wallace implies that the filters 72 and 72' have different output harmonic suppuration capacities in as much as Wallace discloses that their output currents are controlled to balance their harmonic current outputs 18, 18'. However, controlling the output current does not disclose or imply that the maximum allowable magnitude of output power is different, it only discloses that their respective output current can fluctuate.
Examiner respectfully disagrees: Controlling the output current directly correlated to the maximum allowable output power, per ohms law.  The controller compensates the demand of power needed by the load by controlling the current and compensating for the harmonic distortion that can reduce the maximum allowed power at the output.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2 and 4-5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. (20140184315 and hereinafter as Wall) 
Regarding claim 1. Wall teaches an active filter system [fig 10 includes either 72/72’] comprising a plurality of active filter devices [see 72 and 72’] that each have an output [i.e. 18/18’] connected to a harmonic-generating load device [20 is disclose as a non-linear load] and are capable of generating a compensating current [current from 18/18’] for performing at least one of reduction of a harmonic current of the harmonic-generating load device [¶55] and improvement of a power factor of a fundamental wave [inherent feature of reducing harmonics, fundamental wave is interpreted as AC wave applied to 20, see ¶18], 
wherein each of the plurality of active filter devices has an output capacity [inherent rated output capacity or harmonic suppression capacity based on the harmonic component as implied in ¶21, i.e. 18/18’ capacities] corresponding to a maximum allowable magnitude of output power [¶55, the current at 18 intended to balance the appropriate harmonic level is based indirectly on the maximum allowed power from 22 detected using 50 and while 50 is a current detector, it is known to one of ordinary skill in the art to deduce power from detected current],
at least two of the active devices have different output capacities [its implied that 72/72’ have different output harmonic suppuration capacities, because ¶55 admits that the first filter delivers more current than the second active filter, thus 72/72’ have different values affecting the output capacity],
 and selectively activating/deactivating [controller selects 72/72’ to do an action] a number [2 filters, i.e. 72/72’] and a combination [implicit, since 72/72’ work together] of operating active filter devices among the active filter devices in accordance with a magnitude of the compensating current [¶55].  

Regarding claim 2. Wall teaches the active filter system according to Claim 1, wherein the number and the combination of the operating active filter devices among the active filter devices change so as to maximize a ratio of the compensating current [¶55].  

Regarding claim 4. Wall teaches the active filter system according to Claim 2, wherein when the compensating current exceeds or falls below a value of the compensating current corresponding to a total output capacity [i.e. current detected by 52] of any combination among all combinations for selecting one or more active filter devices from among the plurality of active filter devices, the combination of the operating active filter devices among the active filter devices changes [¶55].  

Regarding claim 5. Wall as modified teaches the active filter system according to claim 2, wherein BIRCH, STEWART, KOLASCH & BIRCH, LLPinstead of output capacities of the respective active filter devices, an output at which the active filter devices reach a maximum efficiency is used [function of circuit in Wall].  


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. in view of Chen et al. (20050035815)
Regarding claim 6. Wall as modified teaches the active filter system according to claim 1. 
However, Wall does not explicitly mention wherein the harmonic-generating load device is a power conversion device. 
[power device of fig 1].   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in Wall’s 20 the power device of Chen from fig 1 in order to provide a more descriptive circuit. 
 

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. in view of Lim et al. (7613018)
Regarding claim 7. Wall the active filter system according to Claim 1.
However, Wall does not explicitly mention a circuit comprising: an air conditioning device.
Lim teaches an air conditioning device [col 1 lines 15-20].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wall power converter to include the load of Lim power converter in order to provide more descriptive circuit.

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.  

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BRYAN R PEREZ/Examiner, Art Unit 2839